Citation Nr: 0831167	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 18, 2002?


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  In that decision 
the RO granted service connection for PTSD, and assigned a 30 
percent disability rating, effective from December 18, 2002.  
The veteran disagreed.  In a July 2004 a VA Decision Review 
Officer decision the rating assigned for the veteran's PTSD 
was increased to 50 percent, effective from December 18, 
2002.  

In June 2007, the Board denied the claim.  The veteran 
appealed that decision to the Court.  In June 2008, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate and remand the Board's June 2007 
decision.  By a subsequent July 2008 Order, the Court vacated 
the Board's June 2007 decision and remanded the case for 
further action.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for PTSD 
the Board has characterized this issue in accordance with the 
decision of the Court in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.


FINDING OF FACT

From December 18, 2002, the preponderance of the probative 
evidence shows that the veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

From December 18, 2002, a rating in excess of 50 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.    

Factual Background

In December 2002, the veteran filed a claim for service 
connection for post traumatic stress disorder.  In a June 
2003 rating decision, the RO granted service connection and 
awarded the veteran a 30 percent disability evaluation 
effective December 18, 2002.  The RO subsequently increased 
the veteran's evaluation to 50 percent disabling effective 
December 18, 2002.

In June 2003, the veteran underwent a VA PTSD examination.  
The claims file was available and reviewed prior to the 
examination.  The veteran reported he had been married since 
1968.  The appellant reported holding down a steady job for 
the past five years as a plumber but he did not like his job.  
Mental status examination revealed the veteran to be friendly 
and well-groomed with no evidence of a thought disorder, 
delusions or hallucinations.  The veteran made good eye 
contact and displayed a wide range of affect.  He denied 
suicidal or homicidal ideation, was oriented times three and 
did not manifest any gross memory impairment. He endorsed 
symptoms of depression.  Specifically, the veteran noted 
periods of sadness that were getting worse over the last few 
years.  He also described sleep impairment, waking up two to 
three times per night.

The examiner diagnosed the veteran with PTSD and a depressive 
disorder.  The examiner noted that the veteran experienced 
distress at exposure to cues (fireworks, thunder), he avoided 
activities, he felt detached from others, had sleep problems, 
was hypervigilent, irritable, and had outbursts of anger as 
well as an exaggerated startle response.  The examiner 
assigned a Global Assessment of Functioning score of 55.  His 
symptoms were judged to primarily affect the appellant 
socially.

The January 2004 Vet Center examination report prepared by a 
social worker shows that a global assessment of functioning 
score of 49 was assigned.  The social worker does not appear 
to have had an opportunity to review the veteran's claim 
folders.  PTSD was described as "chronic moderate to 
severe."  The veteran was noted to be employed on a fill 
time basis as a hospital plumber.  The veteran complained of 
nightmares, and of being withdrawn.  He also described sleep 
problems, and irritability.  He denied suicidal and homicidal 
ideation, and he was cooperative although tangential.  In 
addition to post traumatic stress disorder  the social worker 
diagnosed alcohol abuse, in partial remission, and an 
obsessive compulsive disorder

The report of a March 2004 VA general mental health note 
shows that the examiner was seeing the appellant for the 
first time.  The veteran complained of poor sleep with 
frequent awakenings and nightmares, vivid disturbing memories 
from Vietnam, and increasingly depressed mood.  A global 
assessment of functioning score of 45 was assigned.  Mental 
status examination revealed that the appellant was alert and 
oriented to person, place, and time.  Good hygiene was 
demonstrated.  His speech, affect and thought processes were 
normal.  No hallucinations were reported.  His attention and 
concentration were within normal limits.  Suicidal and 
homicidal ideation were denied.  There was no evidence of 
delusions, paranoia, or obsessions.  Post traumatic stress 
disorder was not diagnosed, but rather rule out post 
traumatic stress disorder.  The primary psychiatric diagnosis 
was an anxiety disorder not otherwise specified.  

In May 2004, the veteran underwent a VA PTSD examination.  
The examiner notated the claims file was available and 
reviewed prior to the examination.  The veteran reported he 
was employed as a plumber for the past seven years at a 
hospital but that he was very unhappy with his job, but he 
endured because he needed the money.  The veteran stated he 
had a hard time sleeping and isolated himself from everyone.  
The veteran reported that his family and people at work said 
he had a very bad temper.

Mental status examination revealed the veteran to be pleasant 
and cooperative.  He appeared to be reliable.  He was neatly 
dress and groomed and was not withdrawn or agitated.  The 
examiner reported there was no evidence of motor retardation 
or motor abnormalities.  The veteran denied any visual, 
auditory or tactile hallucinations and was oriented times 
four.  There was no evidence of an altered level of 
consciousness.  Both short and long term memory were good.  
He was able to recall six digits both forwards and backwards 
and could name U.S. presidents in reverse order.  The 
examiner reported the veteran's concentration was unimpaired 
and he had no difficulty completing serial sevens and 
abstract thinking was intact.  The veteran described his mood 
as sad and the examiner notated he appeared to be depressed.  
The veteran denied suicidal or homicidal intentions.  He did 
not report interrupted sleep.  The veteran reported working 
full time.  After work he reportedly watched television.  He 
had no problems with helping with housework, driving, 
shopping, and was able to cook.  He had no problems with 
authority figures.  He denied mania and panic attacks.  His 
concentration was unimpaired at the time of the interview.  
He was able to complete his everyday tasks.  The veteran 
reported frequent feelings of inadequacy and worthlessness, 
but denied feelings of hopelessness.

The examiner notated that the veteran was persistently re-
experiencing in some form, daily, recurrent and intrusive 
distressing recollections, particularly in terms of the 
killing of a Vietnamese farmer.  The veteran denied any 
distressing dreams or nightmares or flashbacks.  The examiner 
stated there was persistent avoidance of stimuli associated 
with trauma, as seen in terms of his efforts to avoid 
thoughts and feelings associated with trauma.  He did this by 
keeping busy.

The examiner reported the above symptoms were consistent with 
a diagnosis of PTSD.  The examiner opined there appeared to 
be some periods of remission, the veteran was able to work 
and retain his job.  He was treated for the PTSD at the VA.  
Although he was prescribed medication, he had stopped the 
medicine due to the unwanted side effects.  The examiner 
diagnosed the veteran with chronic PTSD, and a recurrent, 
moderate, major depressive disorder.  The examiner assigned a 
global assessment of functioning score of 55.  The examiner 
opined that although the veteran was able to work, his social 
function was significantly impaired by his service-connected 
disability.

VA treatment records from 2003 through 2005 indicated the 
veteran reported that his disabled son passed away and the 
veteran was caring for his elderly parents.  The veteran 
reported insomnia and racing thoughts of his deceased son and 
combat experiences.

In November 2004, the examiner indicated as part of a VA 
progress note that the veteran had more severe psychological 
symptoms and an increased or more severe psychosocial 
stressors.  The examiner notated the veteran's household was 
still in disarray due to the death of his son.

In a January 2005 VA progress note, the veteran reported 
having a nightmare about Vietnam.  

In January 2005 and February 2007 additional VA medical 
records were received.  Initial consideration of these 
records by the RO was waived in March 2007.  These records 
reveal continued treatment for PTSD to include an April 2005 
Vet Center examination report.  The examiner did not indicate 
that she had an opportunity to review the claim files.  That 
study noted complaints of sleep problems.  On examination the 
veteran's hygiene was noted to be good, he was cooperative, 
and he used good eye contact.  His speech was normal, and his 
language was fluent and appropriate.  There was no evidence 
of psychomotor retardation.  His affect, insight and judgment 
were good.  There was no evidence of delusions, paranoia, 
obsessions, suicidal ideation, or homicidal ideation.  The 
pertinent diagnoses were chronic PTSD, and moderate recurrent 
major depression.  The appellant's global assessment of 
functioning score was 55.

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial rating that was assigned 
for PTSD; he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  Fenderson.  

The veteran's PTSD has been rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 since 
December 18, 2002.  Under 38 C.F.R. § 4.130, a 50 percent 
evaluation is warranted for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material; forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders.  These 
scores have been recognized by the Court as an indicator of 
mental health on a hypothetical continuum of mental health-
illness.  Id. at 242.  It is appropriate for adjudicators to 
look to these scores in evaluating psychiatric disability 
since, as noted above, the evaluation of such disabilities 
involves the application of a Rating Schedule that in turn is 
based on average impairment of earning capacity.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) , global assessment of functioning 
scores of 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

Analysis

After considering all of the evidence of record, including 
the above-referenced VA PTSD examination reports dated in 
June 2003 and May 2004, well as the above-discussed January 
2004 and April 2005 Vet Center examination reports and the 
March 2004 VA general mental health note, the Board finds 
that the veteran's post traumatic stress disorder did not 
warrant a rating in excess of 50 percent at any time from 
December 18, 2002.

In this regard, from December 18, 2002, the medical evidence 
of record fails to demonstrate that the criteria set out in 
38 C.F.R. § 4.130, Code 9411, and necessary for the 
assignment of a 70 percent or higher rating, were met.  Of 
particular note, the available evidence does not show 
occupational impairment, with deficiencies in most areas.  
There is no evidence of such symptoms as intermittently 
illogical, obscure, or irrelevant speech.  There was no 
evidence of suicidal ideation, obbessional rituals, near-
continuous panic or depression affecting the ability to 
function independently, or neglect of personal appearance and 
hygiene.  The veteran has also consistently denied suicidal 
ideation.  

The Board finds noteworthy that the respective psychologists 
who conducted the VA PTSD examinations in June 2003 and May 
2004, did not, on either occasion, find that the veteran 
suffered from any of the above-listed symptoms necessary for 
the assignment of a 70 percent rating.  Both examiners also 
indicated that they had fully reviewed the claim files in 
conjunction with the examinations.  Further, a global 
assessment of functioning score of 55 was provided on each 
occasion.  As noted, a global assessment of functioning score 
of 51 to 60 generally reflect some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).

While January and March 2004 Vet Center examinations assigned 
global assessment of functioning scores of 49 and 45, 
respectively [scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job)], neither examiner is shown to have had the 
opportunity to review the veteran's claim files.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Moreover, one examination was conducted by a social worker 
who did not have the same level of training or expertise held 
by the psychologists, and one examiner did not diagnose post 
traumatic stress disorder but rather only rule out post 
traumatic stress disorder.  Hence, the global assessment of 
functioning scores of 49 and 45 to be of minimal probative 
value when weighed against other findings.  Indeed, these 
scores appear to be based on the other nonservice connected 
medical factors, (e.g., a nonservice connected anxiety 
disorder not otherwise specified), and hence are at odds with 
the preponderance of the record.  Thus, the global assessment 
of functioning scores provided in January and March 2004 are 
not controlling.  Green.

In contrast, the Board finds that the June 2003 and May 2004 
VA post traumatic stress disorder examination findings are 
more probative to the evaluation of the severity of the 
veteran's PTSD.  As noted above, of the medical providers in 
question, the VA psychologists are the only ones to have had 
an opportunity to review the veteran's claim folders.  The 
global assessment of functioning scores of 55 which were 
assigned following examination of the claim files in June 
2003 and May 2004 accurately reflect the current severity of 
the veteran's PTSD disorder on the day of the respective 
examinations.  As noted above, a global assessment of 
functioning score of 51 to 60 generally reflect "moderate 
symptoms" (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  This degree of 
disability does not meet the criteria for a rating in excess 
of 50 percent.  Accordingly, a rating in excess of 50 percent 
is not warranted for the PTSD from December 18, 2002.  

The preponderance of the most probative evidence is against 
finding more than moderate disability due to post traumatic 
stress disorder.  Hence, more than a 50 percent rating is not 
warranted from December 18, 2002.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for PTSD from December 18, 
2002, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


